                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                             3:18-cr-00376-MOC-DSC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                              ORDER
VLADIMER HANDL,                        )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 2). The Court ordered the Government to respond in a

previous order but has not received a response. (Doc. No. 3).

                                            ORDER

       IT IS, THEREFORE, ORDERED that within 10 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: April 16, 2021




       Case 3:18-cr-00376-MOC-DSC Document 4 Filed 04/16/21 Page 1 of 1
